DETAILED ACTION
The Examiner acknowledges the amendments received 14 July 2021. Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 14 July 2021, with respect to the rejection(s) of claim(s) 1-6 under Wu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Puharich.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puharich et al (U.S. 3,563,246). Puharich discloses (col. 2, lines 39-58) a frequency setting unit which sets the frequency of the neural oscillation into a predetermined frequency to be changed in a target frequency band of the neural oscillation of a subject; an amplitude modulation unit which generates a modulation signal obtained by amplitude-modulating a carrier signal in a form of a sine wave having a constant higher frequency than the target frequency band on the basis of the predetermined frequency set by the frequency setting unit such that an amplitude of the modulation signal is changed into the form of the sine wave having the predetermined frequency (col. 4, lines 31-46); and an electric stimulation output unit (col. 3, lines 1-11) which outputs an electric stimulus signal to an electrode unit connectable to a head of the subject so as to change the frequency of the neural oscillation of the subject to the predetermined frequency, the electric stimulus signal having a constant carrier frequency and an amplitude changing in the form of the sine wave having the predetermined frequency on a basis of the modulation signal generated by the amplitude modulation unit.
Regarding claim 2, Puharich discloses (col. 4, lines 31-46) the electric stimulation output unit generates, as the electric stimulation signal, a signal obtained by converting a maximum amplitude value of the modulation signal into a prescribed current value on the basis of the modulation signal and outputs the generated electric stimulus signal.
Regarding claim 3, Puharich discloses (col. 3, lines 1-11) a correcting unit which corrects the electric stimulus signal so that the neural oscillation frequency measured in the subject coincides with the predetermined frequency to be changed.
Regarding claim 4, Puharich discloses (col. 3, lines 1-11) the correcting unit corrects a modulation frequency which amplitude-modulates the modulation signal so that the neural oscillation frequency coincides with the predetermined frequency to be changed.
Regarding claim 5, Puharich discloses (col. 3, lines 1-11) a correcting unit which corrects the electric stimulus signal so that the neural oscillation frequency measured in the subject coincides with the predetermined frequency to be changed.
Regarding claim 6, Puharich discloses (col. 3, lines 1-11) the correcting unit corrects a modulation frequency which amplitude-modulates the modulation signal so that the neural oscillation frequency coincides with the predetermined frequency to be changed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792